
	
		II
		111th CONGRESS
		1st Session
		S. 865
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the sale of the Federal Government’s
		  reversionary interest in approximately 60 acres of land in Salt Lake City,
		  Utah, originally conveyed to the Mount Olivet Cemetery Association under the
		  Act of January 23, 1909.
	
	
		1.Conveyance of Federal
			 reversionary interest, Mt. Olivet Cemetery, Salt Lake City, Utah
			(a)Conveyance
			 requiredIf, after the completion of the appraisal required by
			 subsection (b), the Mount Olivet Cemetery Association of Salt Lake City, Utah
			 (in this section referred to as the Association), submits to the
			 Secretary of the Interior an offer to acquire the Federal reversionary interest
			 in all, or some portion, of the approximately 60 acres of land in Salt Lake
			 City, Utah, conveyed to the Association under the Act of January 23, 1909
			 (chapter 37, 35 Stat. 589), the Secretary shall convey to the Association such
			 reversionary interest in the lands covered by the offer. The Secretary shall
			 complete the conveyance not later than 30 days after the date of the
			 offer.
			(b)AppraisalNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall complete an appraisal of the Federal reversionary interest in the lands
			 described in subsection (a). The appraisal shall be completed in accordance
			 with the Uniform Appraisal Standards for Federal Land
			 Acquisitions and the Uniform Standards of Professional Appraisal
			 Practice. All costs associated with the appraisal shall be borne by the
			 Association.
			(c)ConsiderationAs
			 consideration for the conveyance of the Federal reversionary interest under
			 subsection (a), the Association shall pay to the Secretary an amount equal to
			 the appraised value of the Federal interest, as determined under subsection
			 (b). The consideration shall be paid not later than 30 days after the date the
			 conveyance is made.
			(d)Costs of
			 conveyanceAs a condition of the conveyance under subsection (a),
			 all costs associated with the conveyance under subsection (a), including the
			 cost of the appraisal required by subsection (b), shall be paid by the
			 Association.
			(e)Deposit and use
			 of proceedsThe Secretary shall deposit the proceeds from the
			 conveyance under subsection (a) in the Federal Land Disposal Account
			 established by section 206 of the Federal Land Transaction Facilitation Act (43
			 U.S.C. 2305). The proceeds so deposited shall be available to the Secretary for
			 expenditure in accordance with subsection (c) of such section.
			
